               UNITED STATES BANKRUPTCY COURT
        EASTERN DISTRICT OF MICHIGAN - NORTHERN DIVISION

In the Matter of:

                                                CASE NO. 20-21437
LEIGH-ANN WISEMAN JOHNSON                       CHAPTER 13
                                                HON. DANIEL S. OPPERMAN
               Debtor
_________________________________/
TODD H. NYE (P59301)
Attorney for Debtor
THE NYE LAW OFFICE
10393 S. Merrio Rd.
Roscommon, MI 48653
(989) 281-1437
----------------------------------
BRIAN C. GRANT (P71066)
Attorney for Lance Johnson
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
_________________________________/

 REPLY OF LANCE JOHNSON FOR RELIEF FROM THE AUTOMATIC
                         STAY

      Lance Johnson (“Mr. Johnson”) files the following Reply Brief in reply to

Debtor’s Amended Response to Motion for Relief from Stay by Creditor Lance

Johnson and in support states as follows:

   1. Debtor argues that the divorce was not settled because there was no signed

      agreement. In order to clarify the history of the negotiations, there was a




 20-21437-dob       Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 1 of 25
    pending trial date on September 29, 2020. Prior to that trial date, the parties

    engaged in mediation on June 17 and September 17, 2020. At the mediation

    on September 17th, there was a minor outstanding issue to be decided with

    regard to how long Mr. Johnson would have to refinance the house that he

    was being awarded. On September 22, 2020, Mr. Johnson, through counsel,

    advised Debtor’s counsel that he required one year to refinance the house

    and the parties considered the matter settled in light of the impending trial

    date and agreement. However, before the trial date and before the settlement

    could be placed on the record, Debtor filed for bankruptcy without even

    notifying her divorce attorney prior to doing so. As a result, Mr. Johnson

    considered the matter settled although he admits that the settlement would

    have been unenforceable due to the lack of a writing or record.

          Curiously, Debtor appears to argue that there was no mediation

    because a report was not filed from the mediator in the register of actions.

    Perhaps because Debtor’s counsel is unfamiliar with family law matters, in

    particular in the County of Macomb where the parties reside. Furthermore,

    opposing counsel argues that undersigned counsel, an officer of the court,

    has misrepresented whether there was a mediation conducted. That

    allegation is preposterous and Debtor is fully aware that there were two days

                                         2




20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35    Page 2 of 25
    of mediation conducted. Regardless, Exhibit A contains an email from the

    mediator’s office confirming that mediation did occur on two different dates.

 2. Debtor is wrong when she says that Mr. and Mrs. Johnson can still get

    divorced without resolving property issues. MCR 3.211(B)(3) states that a

    judgment of divorce must include “a determination of the property rights of

    the parties.” The court in Yeo v. Yeo interpreted this statute to mean that all

    of the property should be disposed of in a judgment of divorce as to ensure,

    “that divorce cases are not tried piecemeal subjecting the parties to a

    multiplicity of orders that could be appealed.” Yeo v. Yeo, 214 Mich. App.

    598, 600–01, 543 N.W.2d 62, 63–64 (1995). It is also a violation if the court

    just makes the determination for the parties to arbitrate for the disbursement

    of real property or otherwise leaves the question of property distribution for

    a later date, “A judgment that leaves the property distribution for later

    resolution violates MCR 3.211(B)(3)” Shatzman v. Shatzman, No. 222943,

    2001 WL 1081594, at *5 (Mich. Ct. App. Sept. 14, 2001). This idea is

    mirrored in many cases that analyze the holding of Yeo, “By incorporating

    the impending, but incomplete, personal property arbitration into the

    judgment of divorce, the trial court failed to make a determination of the

    personal property rights of the parties. Contrary to the purpose of MCR

                                         3




20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 3 of 25
    3.211(B)(3), the piecemeal judgment of divorce and arbitration award

    subjected the parties to a multiplicity of orders that could be appealed.”

    Exhibit B: Bonner v. Bonner, No. 288733, 2009 WL 3014534, at *1 (Mich.

    Ct. App. Sept. 22, 2009). This is because under Yeo, the court’s

    determination of property rights cannot be decided at a later date.

 3. Debtor’s allegations that the “Canadian” business was lucrative and has

    substantial cash income is without merit. The business is a small

    convenience store located on a Native American reservation in Canada. The

    business owes approximately $500,000 to its vendors and has been severely

    hard hit by Covid-19 restrictions and the closing of the Canadian borders.

    Mr. Johnson insists that all taxes were paid and income reported as required.

    Moreover, any issues of a possible tax exposure can be (and often is)

    addressed in the state court through various hold harmless provisions with

    regard to tax liability. In reality, Debtor is simply using the extortionate

    threat of tax liabilities to attempt to force Mr. Johnson into accepting a

    patently unfair divorce resolution. It is important to note in this regard that

    there is no audit threatened or pending and Debtor is using these threats only

    in an attempt to coerce Mr. Johnson into forgoing his rights to marital

    property.

                                          4




20-21437-dob    Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 4 of 25
                                     O’REILLY RANCILIO P.C.

                                     /s/ Brian C. Grant
                                     ________________________________
                                     BRIAN C. GRANT (P71066)
                                     Attorney for Lance Johnson
                                     12900 Hall Road, Suite 350
                                     Sterling Heights, MI 48313-1151
                                     (586) 726-1000
                                     bgrant@orlaw.com
DATED: August 20, 2021




                                          5




 20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 5 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 6 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 7 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 8 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 9 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 10 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 11 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 12 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 13 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 14 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 15 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 16 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 17 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 18 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 19 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 20 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 21 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 22 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 23 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 24 of 25
20-21437-dob   Doc 97   Filed 08/20/21   Entered 08/20/21 14:24:35   Page 25 of 25
